Citation Nr: 0701266	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to December 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  

The question of whether new and material evidence has been 
received to reopen the claim of service connection for PTSD 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.

The matter of entitlement to service connection for PTSD 
based on a de novo review is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed rating decision in January 1992 denied the 
veteran's claim seeking service connection for PTSD, based 
essentially on a finding that the veteran had not provided a 
medical diagnosis of PTSD or a verifiable stressor. 

2.  Evidence received since the January 1992 rating decision 
shows a VA diagnosis of PTSD, relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for PTSD, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for PTSD may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.

Notably, additional evidence was received without a waiver of 
RO initial consideration.  Since the decision below is 
favorable to the veteran in the matter it addresses, the 
Board finds that remanding the case to the RO for initial 
consideration of the additional evidence would serve no 
useful purpose.

B.		Factual Background, Legal Criteria, and Analysis

Historically, a January 1992 rating decision denied service 
connection for PTSD, finding that the veteran did not have a 
verifiable stressor or a PTSD diagnosis.  He did not appeal 
this decision, and it became final.  38 U.S.C.A. § 7105.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  
Since the claim to reopen was filed after August 29, 2001, 
the current regulatory definition of the new and material 
evidence under 38 C.F.R. § 3.156(a) applies. New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record 
when the last final denial of the claim was made, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

As the claim was previously denied because there was no 
diagnosis of PTSD and there were no verified stressor events 
in service, for evidence received to be new and material, it 
must relate to these unestablished facts.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Prinicipi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Evidence of record at the time of the January 1992 rating 
decision included service medical records which show the 
veteran did not have any psychiatric complaints, symptoms, or 
diagnosis in service, including on service separation 
examination.  A service discharge document shows he served in 
Vietnam from September 1971 to April 1972, and that his 
military occupation specialty (MOS) was medical laboratory 
specialist; it does not show that he served in combat.

In a January 1992 VA "Social and industrial history for 
PTSD" the veteran related, in essence, that he volunteered 
for evac hospital duty and for helicopter flights to keep 
occupied; he also indicated he was profoundly affected by a 
"Dear John" letter he received from his fiancée.  He 
reported he had intrusive recollections of experiences in 
Vietnam when he heard helicopters or other similar reminders 
of Vietnam.  The Social worker who compiled the report 
recommended that the veteran have individual psychotherapy to 
deal with his confusion.  In a statement received in October 
1991, the veteran gave accounts of being recruited by FBI and 
of flying on missions to firebases in Vietnam.

Evidence received since the January 1992 rating decision 
includes VA treatment records from 2006 VA treatment records 
(received at the Board in October 2006) which show a clinical 
diagnosis of PTSD.

Because the prior denial of service connection for PTSD was 
based, in part, on a finding that there was no medical 
diagnosis of such disease, and because the records received 
in October 2006 show a medical diagnosis of PTSD, this 
additional evidence received relates to an unestablished fact 
necessary to substantiate a claim of service connection for 
PTSD.  Because a medical diagnosis of PTSD along with 
credible evidence of a stressor event in service on which the 
diagnosis is based would substantiate a claim of service 
connection for PTSD, and because the matter of whether the 
veteran was subjected to a stressor event in service has not 
been adequately developed, the additional evidence received 
raises a reasonable possibility of substantiating the claim, 
and is new and material.  Hence, the claim may be reopened.  
38 C.F.R. § 3.156(a).


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

The veteran is not shown to have served in combat; and the 
record does not show a verified stressor event in service, as 
is necessary to substantiate a claim of service connection 
for PTSD.  See 38 C.F.R. § 3.304(f).  The VA medical reports 
received which show a diagnosis of PTSD do not identify the 
stressor event on which the diagnosis was based.  
Significantly, the matter of whether the veteran was exposed 
to a verifiable stressor event in service has not been 
adequately developed.  In addition, records received suggest 
the veteran receives ongoing VA psychiatric treatment; 
reports of such treatment may contain pertinent information, 
and are constructively of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
complete a PTSD questionnaire.  He should 
identify his alleged stressor events in 
service, providing as many details 
(description of event, names, date, 
location, unit) as possible regarding 
these events.  The RO should arrange for 
verification of all stressor events for 
which there is sufficient information to 
pursue verification.  If the veteran 
initially provides insufficient 
information to seek verification, he 
should be advised of how his information 
is lacking, and afforded the opportunity 
to provide more complete information.
2.  The RO should secure for the record 
complete clinical reports of all VA 
treatment the veteran has received for 
psychiatric disability (in addition to 
those he submitted directly to the Board).  

3.  The RO must make a determination as to 
whether or not the veteran was exposed to 
a stressor event in service (and if so, 
complete a narrative report identifying 
the stressor event found, and the evidence 
for this).   

4.  If (and only if) the development 
sought above results in a finding by the 
RO that the veteran was subjected to a 
stressor event in service, the RO should 
arrange for the veteran to be examined by 
a psychiatrist to determine if he has PTSD 
based on such stressor event.  In such 
event, the RO must advise the examiner as 
to what stressor event(s) is/are verified, 
and provide the veteran's claims file to 
the examiner for review.  Upon review of 
the claims file and evaluation of the 
veteran, the examiner should provide an 
opinion as to whether or not the veteran 
has a medical diagnosis of PTSD based on a 
verified stressor event in service in 
accordance with DSM-IV.  If PTSD is 
diagnosed, the examiner must identify the 
stressor event and symptoms which support 
such diagnosis.  The examiner must explain 
the rationale for all opinions given.  

5.  The RO should then readjudicate the 
veteran's claim seeking service connection 
for PTSD.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


